Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Min Suhn Koh on 07/15/2022.
The application has been amended as follows:  
1. (Currently Amended) A gene construct in which a fragment of chaperone binding protein (BiP) gene consisting of the nucleotide sequence of SEQ ID NO. 6 and a polynucleotide encoding a target protein are sequentially linked so as to be operable, wherein the gene construct does not contain a nucleic acid sequence corresponding to positions 252-272 of SEQ ID NO:2
3. (Currently Amended) A recombinant vector comprising a gene construct in which a promoter gene, a fragment of BiP gene consisting of the nucleotide sequence of SEQ ID NO. 6, and a polynucleotide encoding a target protein are sequentially linked so as to be operable, wherein the gene construct does not contain a nucleic acid sequence corresponding to positions 252-272 of SEQ ID NO:2 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The clams as amended are deemed to be free of the prior art.  The closest prior art is Hwang et al. (US 20120219580 A1), the teachings of which have been set forth in the record.  However, Hwang et al. does not disclose or teach the claimed invention with all of the recited limitations and the teachings of the prior art do not otherwise render the claimed invention obvious.  Applicant’s Remarks concerning the applicability of the teachings of UniProt Accession Q9LKR3 were found to be persuasive, and Applicant has further demonstrated evidence of unexpected and unobvious results that are of both statistical and practical significance, that evidence being found to closely match the scope of the embodiments of the inventions as claimed, pursuant to MPEP 716.02(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662